   Case 1:18-cr-00018-JRH-BKE Document 84 Filed 02/05/21 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


UNITED STATES OF AMERICA


            V.                                 CR 118-018


OSSIE LEE SHAW




                                     ORDER




       Pending before the Court is now-pro se Defendant Ossie Lee

Shaw's motion to modify his fine payment schedule.                 (Doc. 80.)

Defendant requests a modification to the payment of his fine in

light of the Coronavirus pandemic.       Specifically, he requests that

he make a one-time payment of $1,025 now with the balance of his

fine to be paid upon his release from prison.            The United States

has responded to the motion and consents to Defendant's request.

(See Doc. 83.)

       The Judgment and Commitment Order sentenced Defendant to a

term   of   imprisonment   of   65   months,   four   years   of   supervised

release, a $2,000 fine, and a $100 special assessment.             (Doc. 79.)

That Order provided the following payment schedule:

       While in the custody of the Bureau of Prisons, the
       defendant shall make payments of either quarterly
       installments of a minimum of $25 if working non-UNICOR
       or a minimum of 50 percent of monthly earnings if working
       UNICOR.   Upon release from imprisonment and while on
       supervised release, the defendant shall make minimum
       monthly payments of $100 over a period of 20 months.
      Case 1:18-cr-00018-JRH-BKE Document 84 Filed 02/05/21 Page 2 of 3



(Doc. 79, at 7.)        Defendant currently owes $2,000 of his fine and

$25    of     his   special   assessment      and   maintains     a    balance    of

approximately $1,766.93 in his inmate trust account.                    (See Decl.

of Rosylen Givens, Doc. 83-1.)

       This    Court    has   interpreted      18   U.S.C.   §    3572(d)(3)      as

permitting the adjustment of a defendant's fine payment schedule

when the defendant demonstrates a material change in his or her

economic circumstances.            See United States v. Mangram, No. CR 211-

015-5, 2020 WL 3964037, at *1 (S.D. Ga. July 13, 2020) (citing

United States v. Jeffrey, No. CR 111-273, 2015 WL 556431, at *2

(S.D. Ga. Feb. 10, 2015)).            Defendant cites to a material change

in his economic circumstances caused by the pandemic, which the

United States acknowledges in its brief.               See also id. (granting

similar motion on grounds of changed economic circumstances caused

by Coronavirus pandemic).

       Upon the foregoing.          Defendant's motion to modify his fine

payment schedule (Doc. 80) is GRANTED.              IT IS HEREBY ORDERED that

upon    the    withdrawal     of    $1,025   from   Defendant's       inmate   trust

account. Defendant's obligation to pay his fine is STAYED until he

is released from the custody of the Bureau of Prisons.                     At that

time. Defendant's payment obligations shall immediately recommence

under the supervision of the United States Probation Office.

       IT IS FURTHER ORDERED that:
   Case 1:18-cr-00018-JRH-BKE Document 84 Filed 02/05/21 Page 3 of 3



  1. Within thirty days hereof, the Federal Bureau of Prisons shall

     withdraw $1,025.00 from Defendant Ossie Shaw's inmate trust

    account and     remit it to the     Federal Clerk in    the form     of a


    check bearing case number 1:18-CR-018-001 and mailed to U.S.

    Clerk of Court, P.O. Box 1130, Augusta, Georgia 30903.                   The

    Clerk of Court shall apply these funds as payment towards the

    criminal      monetary   obligations   owed     by   Ossie   Lee    Shaw,

    Register 22584-021.

  2. The Bureau of Prisons is directed to permit the Defendant

    access to the remaining funds in his inmate trust account

    once the $1,025.00 is removed.

  3. The Clerk is directed to mail a copy of this Order to FCI

     Edgefield, Attn: Warden, P.O. Box 725, Edgefield, SC 29824.

    ORDER   ENTERED    at    Augusta,   Georgia,    this               day   of

February, 2021.




                                                                 F JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHEBfN   DISTRICT OF GEORGIA
